DETAILED ACTION
This is in response to the amendment filed on 04/14/2022. Claims 1-2, 5-6, 10-11, 14-15, and 19-20 are pending in this Action. 

Remark
In the response filed 04/14/2022, claims 1-2, 5-6, 10-11, and 14 have been amended, claims 3-4, 7-9, 12-13, and 16-18 have been cancelled, and new claims 19-20 have been added.
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to newly amended claims 1 and 10 that the prior art of record does not teach the amended limitations “[b]ecause the representative data has at least one of ‘a stored representative data of a preceding block of a blockchain, a digest of a preceding stored data of the database, a compression result of the preceding stored data of the database, and a copy of the preceding stored data of the database’” have been considered but are moot in view of the new ground(s) of rejection over the new reference Manchala, US 2014/0173285.
Manchala discloses combining a digest of a first data/document with the previous/preceding document which generate a cumulative message digest that would corresponds to a representative data that includes a digest of a first data and digest of preceding data (See Machala: at least para Fig. 3-4 and 33-39). As such, modifying the  the combination of Cheng and Dasari with Manchala’s teaching would disclose the amended limitation of “wherein the first representative data includes a digest of the first data, a compression result of the first data, or a copy of the first data, and wherein the first representative data further includes at least one of a stored representative data of a preceding block of a blockchain, a 15digest of a preceding stored data of the database, a compression result of the preceding stored data of the database, and a copy of the preceding stored data of the database,” as recited in amended claims 1 and 10.
The Examiner holds that the feature of including two digest values in representative data which is combining a current digest value with a previous digest value and making a chained value is not a novel feature. As such, said feature does not make claims 1 and 10 allowable. 
Moreover, with respect to the new feature of “binary search” required by the amended claims 1 and1 0, the method claim 1 does not require that the binary search included in the second if statement to be implemented because it is a contingent limitation. See contingent limitations, see MPEP 2011.04.II. 
With regard to the system claim 10, the new combination of prior art now includes the new reference, Bish et al., US 2015/0178171 teaching the new feature of binary search required by the system claim 10. See below for details.
In conclusion, the 35 USC 103 rejections of claims 1-2, 5-6, 10-11, an d14-15 are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 (Cheng, hereafter) in view of Dasari et al., US 2020/0051011 (Dasari, hereafter) and further in view of Manchala, US 2014/0173285.
Regarding claim 1,
Cheng discloses a method for determining integrity of information of an object, comprising: 
10generating a first representative data corresponding to the first data, (See Cheng: at least para 64-65, 74-76 and Fig. 3-6, a data item and generating a first/original digest for the data item); 
adding the first representative data into a first block of the blockchain (See Cheng: at least para 47, 64-65, 74-76 and Fig. 3-6, storing the data item in the consortium blockchain (i.e. a database) and storing the first/original digest in a block of a public blockchain);  
retrieving a second data from the database and generating a second representative data corresponding to the second data in a manner of 25generating the first representative data (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, retrieving data (i.e. a second data) from the consortium blockchain in response to a request to retrieve the data item and generating a second digest for the retrieved/second data); and 
verifying the second representative data by comparing with the first representative data to determine (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, comparing the second digest for the retrieved/second data with the original/first digest); 
if the second data is identical to the first data and the preceding data of the second data in the database is lossless when the second 2Appl. No. 16/878,642 Reply to Office action of March 18, 2022representative data is identical to the first representative data (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, if the original digest and second digest are matching/identical then the second/retrieved has not changed and is lossless), and 
if the second data is modified and an integrity of the preceding data of the second data in the database is damaged when the second representative data is not identical to the first representative data and the 5second data is supposed to be the first data, wherein a middle data field of the damaged preceding data in the database is retrieved by a binary search and verified, so as to ensure the integrity of a half of the damaged preceding data and recover the other half of the damaged preceding data of the database from the blockchain (This step is not required to be performed by the method claim since the condition for this contingent step is not satisfied. The condition for previous if statement is already satisfied and the steps is already implemented).
Although Cheng discloses storing data of objects (i.e. document, image, video, etc.) in a blockchain (i.e. decentralized database), Cheng does not explicitly teach generating a first data corresponding to the information of the object; and storing the first data to a database.
On the other hand, Dasari discloses generating information associated with physical objects and storing the information in a physical object database (See Dasari: at least para 42 and Fig. 3). 
Cheng and Dasari are analogous prior arts related to field of blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cheng with Dasari’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling the method to digitalize information of physical objects and store the information in a database to determine any data tampering associated with the physical objects.
Moreover, although, the combination of Cheng and Dasari discloses generating a representative data that includes a digest of a first data, it does not explicitly teach wherein the first representative data further includes at least one of a stored representative data of a preceding block of a blockchain, a 15digest of a preceding stored data of the database, a compression result of the preceding stored data of the database, and a copy of the preceding stored data of the database.
On the other hand, Manchala discloses combining a digest of a first data/document with the previous/preceding document which generate a cumulative message digest that would corresponds to a representative data that includes a digest of a first data and digest of preceding data (See Machala: at least para Fig. 3-4 and 33-39).   
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Cheng and Dasari with Manchala’s teaching in order to make the first representative data to include a digest of the first data, a compression result of the first data, or a copy of the first data, and wherein the first representative data further includes at least one of a stored representative data of a preceding block of a blockchain, a 15digest of a preceding stored data of the database, a compression result of the preceding stored data of the database, and a copy of the preceding stored data of the database. The motivation for doing so would have been to improve security and tamper-resistance of the method by creating a chained digest value.
Regarding claim 2,
the combination of Cheng, Dasari, and Manchala discloses wherein generating the first representative data further comprises a serial number, a storing time, or a submitter corresponding to a data field of the first data (See Dasari: a least para 61, a timestamp).
 Regarding claim 5,
the combination of Cheng, Dasari, and Manchala discloses wherein generating the first representative data corresponding to the first data comprises: calculating the first data by a mapping table, a public algorithm or a public protected algorithm with a private key to obtain hash values or checksum corresponding to the first data (See Cheng: at least para 64-67).    
Regarding claim 6,
the combination of Cheng, Dasari, and Manchala discloses wherein the public algorithm is a hash function, a message authentication code function, a key derivation functions, a keyed-hash message Page 12 of 16authentication code function or a symmetric-key cryptographic block cipher in an authenticated encryption mode (See Cheng: at least para 64).    

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 (Cheng, hereafter) in view of Dasari et al., US 2020/0051011 (Dasari, hereafter) further in view of Manchala, US 2014/0173285 and further in view of Bish et al., US 2015/0178171 (Bish, hereafter).
Regarding claim 10,
Cheng discloses a computer system, comprising:
a processing unit; and a storage unit storing information of an abject and a program code, wherein the program code instructs the processing unit to execute the following steps (See Cheng: at least Fig. 7 and para 97, 106-110): 
10generating a first representative data corresponding to the first data, (See Cheng: at least para 64-65, 74-76 and Fig. 3-6, a data item and generating a first/original digest for the data item); 
adding the first representative data into a first block of the blockchain (See Cheng: at least para 47, 64-65, 74-76 and Fig. 3-6, storing the data item in the consortium blockchain (i.e. a database) and storing the first/original digest in a block of a public blockchain);  
retrieving a second data from the database and generating a second representative data corresponding to the second data in a manner of 25generating the first representative data (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, retrieving data (i.e. a second data) from the consortium blockchain in response to a request to retrieve the data item and generating a second digest for the retrieved/second data); and 
verifying the second representative data by comparing with the first representative data to determine (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, comparing the second digest for the retrieved/second data with the original/first digest); and 
if the second data is identical to the first data and the preceding data of the second data in the database is lossless when the second 2Appl. No. 16/878,642 Reply to Office action of March 18, 2022representative data is identical to the first representative data (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, if the original digest and second digest are matching/identical then the second/retrieved has not changed and is lossless).
Although Cheng discloses storing data of objects (i.e. document, image, video, etc.) in a blockchain (i.e. decentralized database), Cheng does not explicitly teach generating a first data corresponding to the information of the object; and storing the first data to a database.
On the other hand, Dasari discloses generating information associated with physical objects and storing the information in a physical object database (See Dasari: at least para 42 and Fig. 3). 
Cheng and Dasari are analogous prior arts related to field of blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cheng with Dasari’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling the method to digitalize information of physical objects and store the information in a database to determine any data tampering associated with the physical objects.
Although, the combination of Cheng and Dasari discloses generating a representative data that includes a digest of a first data, it does not explicitly teach wherein the first representative data further includes at least one of a stored representative data of a preceding block of a blockchain, a 15digest of a preceding stored data of the database, a compression result of the preceding stored data of the database, and a copy of the preceding stored data of the database.
On the other hand, Manchala discloses combining a digest of a first data/document with the previous/preceding document which generate a cumulative message digest that would corresponds to a representative data that includes a digest of a first data and digest of preceding data (See Machala: at least para Fig. 3-4 and 33-39).   
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Cheng and Dasari with Manchala’s teaching in order to make the first representative data to include a digest of the first data, a compression result of the first data, or a copy of the first data, and wherein the first representative data further includes at least one of a stored representative data of a preceding block of a blockchain, a 15digest of a preceding stored data of the database, a compression result of the preceding stored data of the database, and a copy of the preceding stored data of the database. The motivation for doing so would have been to improve security and tamper-resistance of the method by creating a chained digest value.
The combination of Cheng, Dasari, and Manchala discloses the limitations as stated above including if the second data is modified and an integrity of the preceding data of the second data in the database is damaged when the second representative data is not identical to the first representative data and the 5second data is supposed to be the first data (See Cheng: at least para 69-770 and 82-84). However, it does not explicitly teach program code to implement wherein a middle data field of the damaged preceding data is retrieved by a binary search and verified, so as to ensure the integrity of a half of the damaged preceding data and recover the other half of the damaged preceding data. 
On the other hand, Bish discloses using a binary search to determine whether point of corruption where the middle of data is determined and integrity of a half of the data is verified and the corrupted half of the data is recovered (See Bish: at least para 54 and Fig. 5D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Cheng and Dasari and Manchala with Bish’s teaching in order to make retrieve a middle data field of the damaged preceding data in the database by a binary search and verified, so as to ensure the integrity of a half of the damaged preceding data and recover the other half of the damaged preceding data of the database from the blockchain. The motivation for doing so would have been to improve data recovery by determining the point of corruption and finding the uncorrupted data to be used for data restoration purposes.
Regarding claim 11,
the combination of Cheng, Dasari, Manchala, and Bish discloses wherein generating the first representative data further comprises a serial number, a storing time, or a submitter corresponding to a data field of the first data (See Dasari: a least para 61, a timestamp).
Regarding claim 14,
the combination of Cheng, Dasari, Manchala, and Bish discloses wherein generating the first representative data corresponding to the first data comprises: calculating the first data by a mapping table, a public algorithm or a public protected algorithm with a private key to obtain hash values or checksum corresponding to the first data (See Cheng: at least para 64-67).    
Regarding claim 15,
the combination of Cheng, Dasari, Manchala, and Bish discloses wherein the public algorithm is a hash function, a message authentication code function, a key derivation functions, a keyed-hash message Page 12 of 16authentication code function or a symmetric-key cryptographic block cipher in an authenticated encryption mode (See Cheng: at least para 64).    

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 in view of Dasari et al., US 2020/0051011 further in view of Manchala, US 2014/0173285 and further in view of Cohen, US 2006/0236089.
Although, the combination of Cheng, Dasari, and Manchala discloses identifier (i.e. pointer ID) associated with data (for example see Dasari: at least Fig 1I-J), it does not explicitly teach correcting the first data by adding a third data and a corresponding third representative data to modify or replace the first representative data.

	On the other hand, Cohen discloses changing data records, creating new digest values based on the changes, and replacing the old digest values with the new digest values (See Cohen: at least para 25).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Cheng, Dasari, and Manchala with Cohen’s teaching in order to correcting the first data by adding a third data which has a pointer ID to be directed to the first data and a corresponding third representative data to modify or replace the first representative data with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by keeping the digest values and representative data up-to-date based on new changes to the data. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 in view of Dasari et al., US 2020/0051011 further in view of Manchala, US 2014/0173285 further in view of Bish et al., US 2015/0178171 and further in view of Cohen, US 2006/0236089.
Although, the combination of Cheng, Dasari, Manchala, and Bish discloses identifier (i.e. pointer ID) associated with data (for example see Dasari: at least Fig 1I-J), it does not explicitly teach correcting the first data by adding a third data and a corresponding third representative data to modify or replace the first representative data.

	On the other hand, Cohen discloses changing data records, creating new digest values based on the changes, and replacing the old digest values with the new digest values (See Cohen: at least para 25).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Cheng, Dasari, Manchala, and Bish with Cohen’s teaching in order to correcting the first data by adding a third data which has a pointer ID to be directed to the first data and a corresponding third representative data to modify or replace the first representative data with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by keeping the digest values and representative data up-to-date based on new changes to the data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/09/2022